Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 33




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          MIAMI DIVISION
                                               CASE NO.:
                                  AT LAW AND IN ADMIRALTY
 NATALIE REEDER as mother and natural
 Guardian of B.R., a minor,
        Plaintiff
 v.
 CARNIVAL CORPORATION d/b/a
 CARNIVAL CRUISE LINE,
      Defendant.
 _________________________________/

                                  COMPLAINT FOR DAMAGES
         The Plaintiff, NATALIE REEDER, as mother and natural guardian of B.R., a minor

 (hereinafter “Plaintiff” or “B.R.”), hereby sues the Defendant, CARNIVAL CORPORATION

 d/b/a CARNIVAL CRUISE LINE, (hereinafter “Defendant” or “CARNIVAL”) and files this

 Complaint for Damages and says:

                               THE PARTIES AND JURISDICTION
         1.      This is an action for damages which exceed $75,000 exclusive of interest, costs,

 and attorney’s fees.

         2.      THE PLAINTIFF. The Plaintiff, NATALIE REEDER, as mother and natural

 guardian of B.R., a minor (hereinafter “Plaintiff” or “B.R.”), is sui juris and is a citizen and resident

 of Temecula, California. B.R. is 5 years old and is thus a minor child.

         3.      THE DEFENDANT.              The Defendant, CARNIVAL CORPORATION d/b/a

 CARNIVAL CRUISE LINE (hereinafter referred to as CARNIVAL or Defendant or the cruise

 line), is incorporated outside of the state of Florida in the country of Panama, but does business in


                                                    1
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 33




 the State of Florida, and for purposes of diversity of citizenship is a citizen of Florida, and at all

 times material hereto was and is doing business in Miami Dade County, Florida. At all times

 material hereto the Defendant owned and/or operated the cruise ship on which the subject

 negligence occurred.

        4.        FEDERAL SUBJECT MATTER JURISDICTION. Federal subject matter

 jurisdiction arises under and is by virtue of Diversity of Citizenship pursuant to 28 U.S.C. § 1332,

 as this is a civil action where the matter in controversy exceeds the sum or value of $75,000

 exclusive of interest and costs, and is between citizens of different States and/or citizens of a State

 and citizens or subjects of a foreign state. This action also arises under and is by virtue of the

 admiralty or maritime jurisdiction pursuant to 28 U.S.C. § 1333. Further, this action is being filed

 in Federal Court in Miami Dade County, Florida, as required by the venue selection clause in the

 Passenger Contract Ticket issued by the Defendant.

        5.        VENUE AND PERSONAL JURISDICTION. The Defendant, at all times

 material hereto, itself or through an agent or representative, in the County and in the District in

 which this Complaint is filed:

             (a) Operated, conducted, engaged in or carried on a business venture in this state and/or

             county; and/or

             (b) Had an office or agency in this state and/or county; and/or

             (c) Engaged in substantial activity within this state; and/or

             (d) Committed one or more of the acts stated in Florida Statutes, Sections 48.081, 48.181

             or 48.193.




                                                     2
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 33




                        OTHER ALLEGATIONS COMMON TO ALL COUNTS

             6.    All conditions precedent for filing and maintaining this action have been fulfilled,
 have been waived, or do not apply.

        7.        DATE OF THE INCIDENT. The incident occurred on March 11, 2018. On the

 date of the incident, B.R. was 2 years old and thus a minor child at the time of the subject

 incident.

        8.        LOCATION OF THE INCIDENT.                The incident occurred onboard the vessel

 the Carnival Splendor, a ship in navigable water, while the Plaintiff was a passenger onboard.

 Accordingly, the Plaintiff’s claims are governed by general maritime law. Specifically, this

 incident occurred on Deck 10 on the slippery tile floor in the passenger walkway leading to the

 kids club while the ship was in navigable waters.

        9.        STATUS OF THE PLAINTIFF AT THE TIME OF THE INCIDENT. At all

 times material hereto, the Plaintiff was a passenger on the subject cruise ship described herein and

 accordingly was an invitee while on the vessel.

        10.       CARNIVAL        SPLENDOR         AND     THE     DANGEROUS          CONDITION:

 CARNIVAL owns and/or operates the Carnival Splendor. The Carnival Splendor was first put

 into service on July 2, 2008. CARNIVAL has operated and maintained the ship continuously since

 July 2018.

        11.       The Carnival Splendor has a capacity for 3,012 passengers and 1,150 crew members.

 The Carnival Splendor has 14 decks. Carnival’s operations involve attracting crowds to a central

 location and controlling and ensuring the safety of those crowds. Deck 10 features the ship’s spas,

 theatre and kids camp. Passengers use walkways to access these and other areas of the ship. These


                                                     3
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 33




 walkways feature black tiles with a high gloss finish. The high gloss finish makes the floor shiny.

 Additionally, the due to the nature and material of the flooring, the tile floor on Deck 10 in the

 passenger walkways becomes unreasonably slippery when wet. Passenger’s often walk into the

 interior of Deck 10 and onto the shiny black tile floor in wet bathing suits. This creates a slick and

 dangerous condition. This tile flooring is extremely slippery when wet. If not monitored and

 maintained on a regular basis, these areas can accumulate slick conditions, which make the floor

 slippery. This is an ongoing, continuous problem of which CARNIVAL is well-aware.

        12.      DESCRIPTION OF THE INCIDENT. Because Carnival failed to properly

 monitor, clean, and dry a slick and dangerous condition existing on the tile floor in the passenger

 walkway leading to the kids club on Deck 10, B.R. and her mother, slipped, fell, and injured

 themselves on March 11, 2018. CARNIVAL allowed the black tile flooring to remain wet for an

 extended period. At 6:00pm, B.R. and her walked from the dining room up to Deck 10 to check out

 the kids club. The kids club was closed until 7:00pm. At least an hour later, B.R. and her mother

 returned to Deck 10 to visit the kids club. The black shiny tile flooring prevented, passengers like

 B.R., from seeing large puddles on the floor. The puddle that B. R. slipped in was at least four feet by

 four feet in diameter. B.R. hit her face on the tile when she slipped and fell. B.R.’s mother also slipped

 and fell on the title floor. There were two CARNIVAL crewmembers dressed in black on the other

 end of the corridor. The crewmembers were buffing the floor. However, there were no warning signs

 in the area where the crewmembers were working and there were no warning signs in the area where

 the incident occurred.

         13.     As a result of the CARNIVAL’s negligence, B.R. suffers severe and permanent

 injuries to her mouth, trauma to her gums and teeth, which required oral surgery, and may require

 future dental procedures. These are extremely painful injuries. The loss of central incisors caused



                                                     4
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 33




 a speech impediment and will continue to cause severe nerve damage to the central incisors. The

 permanent impairment caused to the root structure of the central incisors due to the blunt force

 trauma from B.R’s fall will continue into maturity.

        14.     NOTICE: PRIOR SIMILAR INCIDENTS. CARNIVAL knew or should have

 known about the dangerous condition because of prior similar incidents. See Caron v. NCL

 (Bahamas), Ltd., 910 F.3d 1359, 1370 (11th Cir. 2018) (accepting that that prior reports of similar

 incidents are sufficient to provide a cruise ship operator with notice of a dangerous condition);

 Jones v. Otis Elevator Co., 861 F.2d 655, 661–62 (11th Cir. 1988) (stating that although “evidence

 of similar accidents might be relevant to the defendant’s notice,” “conditions substantially similar

 to the occurrence in question must have caused the prior accident”). See Taiarol v. MSC Crociere

 S.A., 677 Fed. Appx. 599 (11th Cir. 2017) (while Taiariol was not required to show that another

 passenger slipped on the same step while in the same theater of the same ship during the same trip,

 she at least had to produce evidence that another person, while aboard one of the defendant’s ships,

 slipped on the nosing of one of the ship’s steps); See Sorrels v. NCL (Bahamas) Ltd., 796 F.3d

 1275, 1287 (11th Cir. 2015). (“The ‘substantial similarity’ doctrine does not require identical

 circumstances....”).

              a. Lora Berman was severely injured on board the Carnival Glory on May 2, 2012.

                 Berman was injured when she slipped and fell in a large amount of water on a dark

                 tile or stone floor with dim lighting as she was walking down a hallway to the

                 elevator. Berman filed a lawsuit as a result of this incident. See Berman v. Carnival

                 Corp., Case No. 1:12-cv-24402-DLG. CARNIVAL also owns and operates the

                 Carnival Glory.




                                                  5
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 33




              b. Elisandrya De Sade-Wade was severely injured on board the Carnival Triumph on

                 August 29, 2011. De Sade-Wade was injured when she slipped and fell in a large

                 amount of water on a dark tile or stone floor near the elevator. De Sade-Wade filed

                 a lawsuit as a result of this incident. See De Sade Wade v. Carnival Corp., Case

                 No. 1:12-cv-22549-CMA. CARNIVAL also owns and operates the Carnival

                 Triumph.

        15.     NOTICE: SIZE OF PUDDLE. Additionally, CARNIVAL knew or should have

 known about the dangerous condition because the puddle was at least four feet by four feet.

 Williams v. Carnival Corp., 2020 WL 837177, *10-11 (S.D. Fla. Feb. 20, 2020) (court denied

 defendant’s summary judgment and held that the defendant had constructive notice by the size of

 the puddle which was four by two feet); Aponte v. Royal Caribbean Cruise Lines Ltd., 739 F.

 App’x 531, 536 (11th Cir. 2018) (the Eleventh Circuit reversed summary judgment in favor of the

 defendant, holding that “[he] facts place the crew member in the immediate vicinity of a puddle of

 soap that was one-and-a-half feet in diameter. Drawing all reasonable inferences in [plaintiff’s]

 favor, a factfinder could conclude that the crew member knew or should have known about the

 puddle of soap at his feet and either removed the hazard or warned [plaintiff] of it.”);Thomas, 203

 F. Supp. 3d at 1190 (denying NCL’s motion for summary judgment because a large puddle was

 present for at least fifteen minutes leading up to incident); Erickson v. Carnival Cruise Lines, 649

 So.2d 942 (Fla. 3rd DCA 1995)(reversed summary judgment granted in favor of Carnival where

 the plaintiff slipped and fell in a clear puddle of water approximately 3-5 feet in diameter).

        16.     NOTICE: CAUTION SIGNS. Additionally, CARNIVAL knew or should have

 known about the dangerous condition of their slippery tile floor because CARNIVAL posts caution

 signs in the area. Merideth v. Carnival Corp., 49 F. Supp. 3d 1090, 1094 (S.D. Fla. 2014) (holding



                                                  6
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 7 of 33




 that the “presence of warning cones” near an alleged slip and fall is evidence from which “a

 reasonable jury could ... infer that [the defendant] was on notice of the potentially hazardous

 condition.”); Horne v. Carnival Corp., 741 F. App'x 607, 608 (11th Cir. 2018) (holding that

 evidence that Carnival sometimes posted signs on a specific pool deck door that read "caution,

 strong winds" created "a genuine issue of fact" as to whether Carnival had actual or constructive

 notice of the hazardous condition); Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275, 1288-89 (11th

 Cir. 2015) (concluding that a cruise ship operator had notice that the ship's pool deck could be

 slippery after rain from evidence that crew members sometimes posted warning signs on the pool

 deck after rain.).

        17.      NOTICE: NEARBY CREWMEMBER. CARNIVAL knows or should know

 about the dangerous condition because there were crewmembers in the vicinity of where the

 incident occurred. Plott v. NCL Am., LLC, 786 Fed. Appx. 199, 203 (11th Cir. 2019) citing

 Alterman Foods, Inc. v. Ligon, 246 Ga. 620, 272 S.E.2d 327, 330 (Ga. 1980) ("In some cases the

 proprietor may be held to have constructive knowledge if the plaintiff shows that an employee of

 the proprietor was in the immediate area of the dangerous condition and could have easily seen the

 substance and removed the hazard." (quotation marks omitted)); Aponte v. Royal Caribbean Cruise

 Lines Ltd., 739 F. App’x 531, 536 (11th Cir. 2018) (“[The] facts place the crew member in the

 immediate vicinity of a puddle of soap that was one-and-a-half feet in diameter. Drawing all

 reasonable inferences in [plaintiff’s] favor, a factfinder could conclude that the crew member knew

 or should have known about the puddle of soap at his feet and either removed the hazard or warned

 [plaintiff] of it.”). Haiser v. MSC Cruises (USA) Inc., 2019 WL 4693200, at *5 (S.D. Fla. Aug. 9,

 2019) (denying summary judgment in part where a “reasonable factfinder could conclude that

 crewmembers knew or should have known about the presence of water on floor since they were in



                                                 7
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 8 of 33




 the immediate vicinity and based on the amount of time the water was there.”); Markowitz v. Helen

 Homes of Kendall Corp., 826 So.2d 256, 261 (Fla. 2002) ("The fact that there were three

 employees in the vicinity of where the fall occurred is sufficient to create a jury question as to

 whether [Defendant] exercised reasonable care under the circumstances to maintain its premises

 in a safe condition.")

        18.     NOTICE: VIOLATION OF INDUSTRY STANDARDS. Additionally,

 CARNIVAL knows or should know that relevant industry standards, regulations, and codes dictate

 that its flooring should be kept safe for foreseeable conditions like the accumulation of water, food,

 spills, and liquids. “[T]he law in the Eleventh Circuit, as established by the former Fifth Circuit,

 is that advisory guidelines and recommendations, while not conclusive, are admissible as bearing

 on the standard of care in determining negligence.” Cook v. Royal Caribbean Cruises, Ltd., No.

 11–20723–CIV, 2012 WL 1792628, at *3 (S.D.Fla. May 15, 2012) (citing Muncie Aviation Corp.

 v. Party Doll Fleet, Inc., 519 F.2d 1178 (5th Cir.1975); Frazier v. Continental Oil Co., 568 F.2d

 378 (5th Cir.1978)).Such guidelines are also probative of the defendants’ constructive knowledge

 of the allegedly hazardous condition. See Cook, 2012 WL 1792628, at *3; Donlon v. Gluck Grp.,

 LLC, No. 09–5379 (JEI/KMW), 2011 WL 6020574, at *6 (D.N.J. Dec. 2, 2011); See Holderbaum

 v. Carnival Corp., 87 F. Supp. 3d 1345 (S.D. Fla. February 19, 2015) (the court held that based on

 the IMO recommendation and the record evidence, a reasonable jury could conclude that the

 handrail was too large, hazardous, and that Defendant knew it was too large and hazardous) Muncie

 Aviation Corp., 519 F.2d at 1181 (holding that to the extent the defendant's pilot failed to consult

 advisory materials issued by the Federal Aviation Administration, or failed to follow their

 recommendations, “the jury could permissibly infer that he failed to meet the appropriate standard

 of due care”); Frazier, 568 F.2d at 381–82 (holding that the district court erroneously excluded



                                                   8
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 9 of 33




 testimony concerning violations of industry standards to establish the defendant's negligence); see

 also Donlon, 2011 WL 6020574, at *6 (denying summary judgment motion filed by houseboat

 manufacturer in lawsuit filed by person who fell down the stairs of a houseboat, holding that non-

 binding standards promulgated by the American Society for Testing and Materials were admissible

 because a jury could use the evidence to conclude that the stairs “were defectively designed” and

 because the standards put defendant “on constructive notice of the potential danger of the stairs”).

        19.     NOTICE: POLICY AND PROCEDURES. Additionally, CARNIVAL knew or

 should have known of the dangerous condition because CARNIVAL has written policies and

 procedures to prevent slips, trips and falls. CARNIVAL has also quick clean stations all over the

 Carnival Splendor for crewmembers to clean and dry wet surfaces.

        20.     NOTICE: ON-GOING REPETITIVE PROBLEM. Additionally, CARNIVAL

 knew or should have known about the dangerous condition given that the title floors are often wet.

                                           COUNT I
                                NEGLIGENT FAILURE TO MAINTAIN

        21.     The Plaintiff, hereby adopts and re-alleges each and every allegation in paragraphs

 1 through 20, above.

        22.     This is an action for negligence based on Carnival’s failure to maintain the tile floor

 on Deck 10 on board the Carnival Splendor in a safe manner.

        23.     DUTIES OWED BY THE DEFENDANT. CARNIVAL owes a “duty to exercise

 reasonable care for the safety of its passengers,” including B.R. See Hall v. Royal Caribbean Cruises,

 Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a “duty to exercise

 reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc., 1991 WL

 329584 (S.D. Fla. 1991).




                                                   9
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 10 of 33




          24.     CARNIVAL owes a duty as a common carrier to its passengers to maintain the

  flooring on board the Carnival Splendor in a safe manner. Carnival owes a duty of reasonable care

  under the circumstances. The circumstances are as follows: Carnival’s operations involve

  attracting crowds to a central location and controlling and ensuring the safety of those crowds.

  Deck 10 features the ship’s spas, theatre and kids camp. Passengers use walkways to access these

  and other areas of the ship. These walkways feature black tiles with a high gloss finish. The high

  gloss finish makes the floor shiny. Additionally, the due to the nature and material of the flooring,

  the tile floor on Deck 10 in the passenger walkways becomes unreasonably slippery when wet.

  The tile flooring walkways are also subject to significant passenger traffic as well as contaminants,

  like water, spills, and other slick substances. Passenger’s often walk into the interior of Deck 10

  and onto the shiny black tile floor in wet bathing suits. This creates a slick and dangerous condition.

  If not monitored and maintained on a regular basis, these areas can accumulate slick conditions,

  which make the floor slippery. Additionally, because the floor is slippery when cleaners put water

  on the floor to clean them, it is critical that these areas be blocked off, fans need to used to dry the

  floor from people walking over it and warning signs need to be posted otherwise passengers will

  and have been injured. This is an ongoing, continuous problem of which CARNIVAL is well-

  aware. For these reasons, CARNIVAL’s duty of care includes maintaining the flooring on board

  the Carnival Splendor, including the tile flooring where B.R. was injured on March 11, 2018.

          25.     CARNIVAL, at all relevant times, was also under a legal duty to comply with

  mandatory international vessel safety regulations that are promulgated by the International

  Maritime Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified

  international Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1

  “safe escape routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe



                                                    10
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 11 of 33




  condition clear of obstacles.”) CARNIVAL’s walkways are escape routes that CARNIVAL knew

  or should have known it must maintain in a safe, clear, clean and secure condition.

             26.   CARNIVAL had actual notice of the dangerous condition; and/or had constructive

  notice of the dangerous condition.

             27.   CARNIVAL knew or should have known about the dangerous condition from prior

  similar incidents. CARNIVAL documents incidents in various ways which may include prior

  shipboard safety meetings; work orders; prior repairs; logs or databases of prior similar incidents;

  prior complaints made to guest services throughout its fleet; safety testing and/or inspections

  testing.

             28.   CARNIVAL, at all relevant times, knew or should have known of industry safety

  standards applicable to maintaining safe walkways. Prominent safety organizations such as the

  International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the

  American Society for Testing and Materials (ASTM) International has led to the formulation and

  promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

             29.   CARNIVAL knew or should have known of the dangerous condition because

  CARNIVAL has written policies and procedures to prevent slips, trips and falls. CARNIVAL has

  also quick clean stations all over the Carnival Splendor for crewmembers to clean and dry wet

  surfaces.

             30.   CARNIVAL knew or should have known of the dangerous condition because of

  the size of the puddle.



                                                  11
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 12 of 33




          31.     CARNIVAL knew or should have known about the dangerous condition because it

  is an on-going repetitive problem.

          32.     CARNIVAL BREACHES OF DUTY. CARNIVAL breached its duty to maintain

  the tile floor on Deck 10 on board the Carnival Splendor where B.R. was injured on March 11,

  2018. CARNIVAL breached its duties to B.R. by its actions and conduct. CARNIVAL through

  its crew members failed to properly clean and dry the tile floor. CARNIVAL through its crew

  members failed to inspect and monitor the area even though CARNIVAL knew that this area can

  accumulate slick conditions, which make the floor slippery. CARNIVAL also failed to comply

  with comply with applicable industry standards, statutes, and/or regulations which invokes the

  Pennsylvania Rule and shifts the burden of proof to the Defendant in the proof of negligence or

  proof of the absence of negligence. CARNIVAL’s violation of applicable and mandatory safety

  regulations and standards constitutes negligence per se.

          33.     PROXIMATE CAUSE: CARNIVAL’s failure to maintain the tile floor on Deck

  10 on board the Carnival Splendor proximately caused B.R.’s injuries on March 11, 2018. Had

  CARNIVAL properly maintained the tile flooring on board the Carnival Splendor on March 11,

  2018, B.R. would have never been injured on board the Carnival Splendor.

          34.     DAMAGES: CARNIVAL’s negligence proximately caused permanent injuries and

  damages to B.R. in the past and in the future. Those injuries and damages include but are not limited

  to economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; lost income in the past;

  and lost income and income earning capacity in the future. Those injuries and damages also include

  but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the



                                                    12
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 13 of 33




  enjoyment of life. The losses are either permanent or continuing. B.R. has suffered these losses in

  the past and will continue to suffer them in the future.

          WHEREFORE, NATALIE REEDER, as mother and natural guardian of B.R., a minor,

  demands Judgment against CARNVIAL for damages recoverable under the general maritime law and

  state law including but not limited to economic damages including medical, psychological, and other

  related expenses in the past and in the future; household and other related expenses in the past and in

  the future; lost income in the past; and lost income and income earning capacity in the future; non-

  economic damages in the past and in the future including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life; all court costs, all interest due under the applicable law including interest from the

  date of the subject incident under the General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                                             COUNT II
                                     NEGLIGENT FAILURE TO WARN

          35.     The Plaintiff, hereby adopts and re-alleges each and every allegation in paragraphs

  1 through 20, above.

          36.     This is an action for negligence of CARNIVAL failing to warn passengers,

  including B.R., of its hazards, risks or dangers.

          37.     DUTIES OWED BY THE DEFENDANT. CARNIVAL owes a “duty to exercise

  reasonable care for the safety of its passengers,” including B.R. See Hall v. Royal Caribbean Cruises,

  Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a “duty to exercise

  reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc., 1991 WL

  329584 (S.D. Fla. 1991). Additionally, the Defendant’s “duty is to warn of dangers known to the

  carrier in places where the passenger is invited to or may reasonably be expected to visit.” See Vierling

                                                      13
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 14 of 33




  v. Celebrity Cruises, Inc., 339 F.3d 1309 (11th Cir. 2003) (“Courts sitting in admiralty have long

  recognized an obligation on the part of a carrier to furnish its passengers with a reasonably safe means

  of boarding and leaving the vessel, that this obligation is non-delegable, and that even the slightest

  negligence renders a carrier liable.”); Carlisle v. Ulysses Line Limited, 475 So.2d 248 (Fla. 3d DCA

  1985).

           38.    CARNIVAL owes a duty as a common carrier to its passengers to warn of dangers

  known to CARNIVAL where CARNIVAL invite or reasonably expect passengers to go.

  CARNIVAL owes a duty of reasonable care under the circumstances. The circumstances are as

  follows: Carnival’s operations involve attracting crowds to a central location and controlling and

  ensuring the safety of those crowds. Deck 10 features the ship’s spas, theatre and kids camp.

  Passengers use walkways to access these and other areas of the ship. These walkways feature black

  tiles with a high gloss finish. The high gloss finish makes the floor shiny. Additionally, the due to

  the nature and material of the flooring, the tile floor on Deck 10 in the passenger walkways

  becomes unreasonably slippery when wet. The tile flooring walkways are also subject to significant

  passenger traffic as well as contaminants, like water, spills, and other slick substances. Passenger’s

  often walk into the interior of Deck 10 and onto the shiny black tile floor in wet bathing suits. This

  creates a slick and dangerous condition. If not monitored and maintained on a regular basis, these

  areas can accumulate slick conditions, which make the floor slippery. Additionally, because the

  floor is slippery when cleaners put water on the floor to clean them, it is critical that these areas be

  blocked off, fans need to used to dry the floor from people walking over it and warning signs need

  to be posted otherwise passengers will and have been injured. This is an ongoing, continuous

  problem of which CARNIVAL is well-aware. For these reasons, CARNIVAL’s duty of care




                                                    14
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 15 of 33




  includes warning of the dangerous conditions on board the Carnival Splendor, including the tile

  flooring where B.R. was injured on March 11, 2018.

             39.   CARNIVAL, at all relevant times, was also under a legal duty to comply with

  mandatory international vessel safety regulations that are promulgated by the International

  Maritime Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified

  international Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1

  “safe escape routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe

  condition clear of obstacles.”) CARNIVAL’s walkways are escape routes that CARNIVAL knew

  or should have known it must maintain in a safe, clear, clean and secure condition.

             40.   CARNIVAL had actual notice of the dangerous condition; and/or had constructive

  notice of the dangerous condition.

             41.   CARNIVAL knew or should have known about the dangerous condition from prior

  similar incidents. CARNIVAL documents incidents in various ways which may include prior

  shipboard safety meetings; work orders; prior repairs; logs or databases of prior similar incidents;

  prior complaints made to guest services throughout its fleet; safety testing and/or inspections

  testing.

             42.   CARNIVAL, at all relevant times, knew or should have known of industry safety

  standards applicable to maintaining safe walkways. Prominent safety organizations such as the

  International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the

  American Society for Testing and Materials (ASTM) International has led to the formulation and

  promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger




                                                  15
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 16 of 33




  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         43.     CARNIVAL knew or should have known of the dangerous condition because

  CARNIVAL has written policies and procedures to prevent slips, trips and falls. CARNIVAL has

  also quick clean stations all over the Carnival Splendor for crewmembers to clean and dry wet

  surfaces.

         44.     CARNIVAL knew or should have known of the dangerous condition because of

  the size of the puddle.

         45.     CARNIVAL knew or should have known about the dangerous condition because it

  is an on-going repetitive problem.

         46.     CARNIVAL is aware that it owes a duty as a common carrier to its passengers to

  warn of dangers known to CARNIVAL where CARNIVAL invite or reasonably expect passengers

  to go. CARNIVAL distributes crew member training materials; safety warning messages including

  those made through verbal announcement, newsletters and safety videos. CARNIVAL train its

  crew members to warn passengers of hazardous or slippery conditions verbally, with warning

  signs, and/or marking the area or blocking off the area to prevent passengers from walking on the

  hazardous and/or slippery condition.

         47.     CARNIVAL BREACHES OF DUTY. CARNIVAL breached its duty to warn

  B.R. about the dangerous conditions on board the Carnival Splendor, including the tile flooring

  where B.R. was injured on March 11, 2018. CARNIVAL breached its duties to B.R. by its actions

  and conduct. CARNIVAL through its crew members failed to reasonably and regularly place

  signs, stickers, lights, and other visual or written notices on or near the dangerous condition.

  CARNIVAL’ crew members failed to reasonably and regularly make audible announcements



                                                 16
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 17 of 33




  regarding the dangerous condition. CARNIVAL also failed to comply with comply with applicable

  industry standards, statutes, and/or regulations which invokes the Pennsylvania Rule and shifts the

  burden of proof to the Defendant in the proof of negligence or proof of the absence of negligence.

  CARNIVAL’s violation of applicable and mandatory safety regulations and standards constitutes

  negligence per se.

          48.     PROXIMATE CAUSE: CARNIVAL’s failure to properly warn B.R of the

  dangerous condition proximately caused the B.R.’s injuries. Had CARNIVAL properly warned

  B.R. of the dangerous condition, B.R. would have been aware of the dangerous conditions on board

  the Carnival Splendor, including the tile flooring where B.R. was injured on March 11, 2018. B.R.

  therefore would have never been injured on board the Carnival Splendor on March 11, 2018.

          49.     DAMAGES: NCL’s negligence proximately caused permanent injuries and

  damages to B.R. in the past and in the future. Those injuries and damages include but are not limited

  to economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; lost income in the past;

  and lost income and income earning capacity in the future. Those injuries and damages also include

  but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life. The losses are either permanent or continuing. B.R. has suffered these losses in

  the past and will continue to suffer them in the future.

          WHEREFORE, NATALIE REEDER, as mother and natural guardian of B.R., a minor,

  demands Judgment against CARNVIAL for damages recoverable under the general maritime law and

  state law including but not limited to economic damages including medical, psychological, and other

  related expenses in the past and in the future; household and other related expenses in the past and in



                                                    17
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 18 of 33




  the future; lost income in the past; and lost income and income earning capacity in the future; non-

  economic damages in the past and in the future including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life; all court costs, all interest due under the applicable law including interest from the

  date of the subject incident under the General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                                        COUNT III
                             NEGLIGENT TRAINING OF PERSONNEL

          50.     The Plaintiff, hereby adopts and re-alleges each and every allegation in Paragraphs

  1-20, above.

          51.     This is an action for negligence of CARNIVAL negligent training of shipboard

  crewmembers.

          52.     DUTIES OWED BY THE DEFENDANT. CARNIVAL owes a “duty to exercise

  reasonable care for the safety of its passengers,” including B.R. See Hall v. Royal Caribbean Cruises,

  Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a “duty to exercise

  reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc., 1991 WL

  329584 (S.D. Fla. 1991). The cruise line is directly negligent for failing to train its shipboard crew

  members.

          53.     CARNIVAL owes a duty as a common carrier to its passengers to train its crew

  members warn of dangers known to CARNIVAL where CARNIVAL invite or reasonably expect

  passengers to go. CARNIVAL owes a duty of reasonable care under the circumstances. The

  circumstances are as follows: Carnival’s operations involve attracting crowds to a central location

  and controlling and ensuring the safety of those crowds. Deck 10 features the ship’s spas, theatre

  and kids camp. Passengers use walkways to access these and other areas of the ship. These

                                                     18
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 19 of 33




  walkways feature black tiles with a high gloss finish. The high gloss finish makes the floor shiny.

  Additionally, the due to the nature and material of the flooring, the tile floor on Deck 10 in the

  passenger walkways becomes unreasonably slippery when wet. The tile flooring walkways are also

  subject to significant passenger traffic as well as contaminants, like water, spills, and other slick

  substances. Passenger’s often walk into the interior of Deck 10 and onto the shiny black tile floor

  in wet bathing suits. This creates a slick and dangerous condition. If not monitored and maintained

  on a regular basis, these areas can accumulate slick conditions, which make the floor slippery.

  Additionally, because the floor is slippery when cleaners put water on the floor to clean them, it is

  critical that these areas be blocked off, fans need to used to dry the floor from people walking over

  it and warning signs need to be posted otherwise passengers will and have been injured. This is an

  ongoing, continuous problem of which CARNIVAL is well-aware. For these reasons,

  CARNIVAL’s duty of care includes training crewmember to warn passengers about the dangerous

  conditions on board the Carnival Splendor, including the tile flooring where B.R. was injured on

  March 11, 2018.

         54.     CARNIVAL, at all relevant times, was also under a legal duty to comply with

  mandatory international vessel safety regulations that are promulgated by the International

  Maritime Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified

  international Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1

  “safe escape routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe

  condition clear of obstacles.”) CARNIVAL’s walkways are escape routes that CARNIVAL knew

  or should have known it must maintain in a safe, clear, clean and secure condition.

         55.     CARNIVAL trains its shipboard crewmembers to warn passengers of the dangerous

  conditions on board the Carnival Splendor, that may cause injuries to passengers. CARNIVAL



                                                   19
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 20 of 33




  knew, or should have known, of the importance of training its crewmembers to warn passengers of

  the dangerous conditions on board the Carnival Splendor. CARNIVAL trains its crewmembers that

  passengers may not know that floors or surfaces on board Carnival Splendor may be dangerous and

  could cause injuries to passengers. CARNIVAL knew or should have known the importance of

  training its crewmembers that passengers may not know that floors or surfaces on board Carnival

  Splendor may be dangerous and could cause injuries to passengers. CARNIVAL trains its

  crewmembers to warn passengers of hazards verbally, with warning signs, and/or marking the area

  or blocking off the area to prevent passengers from being injured. CARNIVAL knew or should

  have known of the importance of training its crew members to warn passengers of hazards verbally,

  with warning signs, and/or marking the area or blocking off the area to prevent passengers from

  being injured. CARNIVAL also distributes crew member training materials; safety warning

  messages including those made through verbal announcement, newsletters and safety videos.

  However, despite knowing how and the reason why CARNIVAL should train its crewmembers,

  CARNIVAL failed to do so.

             56.   CARNIVAL had actual notice of the dangerous condition; and/or had constructive

  notice of the dangerous condition.

             57.   CARNIVAL knew or should have known about the dangerous condition from prior

  similar incidents. CARNIVAL documents incidents in various ways which may include prior

  shipboard safety meetings; work orders; prior repairs; logs or databases of prior similar incidents;

  prior complaints made to guest services throughout its fleet; safety testing and/or inspections

  testing.

             58.   CARNIVAL, at all relevant times, knew or should have known of industry safety

  standards applicable to maintaining safe walkways. Prominent safety organizations such as the



                                                  20
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 21 of 33




  International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the

  American Society for Testing and Materials (ASTM) International has led to the formulation and

  promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         59.     CARNIVAL knew or should have known of the dangerous condition because

  CARNIVAL has written policies and procedures to prevent slips, trips and falls. CARNIVAL has

  also quick clean stations all over the Carnival Splendor for crewmembers to clean and dry wet

  surfaces.

         60.     CARNIVAL knew or should have known of the dangerous condition because of

  the size of the puddle.

         61.     CARNIVAL knew or should have known about the dangerous condition because it

  is an on-going repetitive problem.

         62.     CARNIVAL should have become aware that it had failed to properly train its crew

  members given that the crew member(s) were failing to properly warn passengers of the dangerous

  conditions on board the Carnival Splendor including the tile flooring where B.R. was injured on

  March 11, 2018.

         63.     CARNIVAL BREACHED ITS DUTY: CARNIVAL breached its duty of care

  owed to B.R. and was negligent by failing to reasonably train its crewmembers to warn passengers

  of the dangerous conditions on board the Carnival Splendor, including the tile flooring where B.R.

  was injured on March 11, 2018. CARNIVAL also failed to comply with comply with applicable

  industry standards, statutes, and/or regulations which invokes the Pennsylvania Rule and shifts the



                                                  21
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 22 of 33




  burden of proof to the Defendant in the proof of negligence or proof of the absence of negligence.

  CARNIVAL’s violation of applicable and mandatory safety regulations and standards constitutes

  negligence per se.

          64.     PROXIMATE CAUSE: CARNIVAL’s failure to properly train CARNIVAL’s

  crew members proximately caused B.R.’s injuries.               Had CARNIVAL properly trained

  CARNIVAL’s crew members to warn passengers of dangerous conditions on board the Carnival

  Splendor, including the tile flooring where B.R. was injured on March 11, 2018, the crewmember

  would have warned B.R. of the dangerous condition and B.R. would have been aware of the

  dangerous condition. B.R. therefore would never been injured on March 11, 2018.

          65.     DAMAGES: CARNIVAL’s negligence proximately caused permanent injuries and

  damages to B.R. in the past and in the future. Those injuries and damages include but are not limited

  to economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; lost income in the past;

  and lost income and income earning capacity in the future. Those injuries and damages also include

  but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life. The losses are either permanent or continuing. B.R. has suffered these losses in

  the past and will continue to suffer them in the future.

          WHEREFORE, NATALIE REEDER, as mother and natural guardian of B.R., a minor,

  demands Judgment against CARNVIAL for damages recoverable under the general maritime law and

  state law including but not limited to economic damages including medical, psychological, and other

  related expenses in the past and in the future; household and other related expenses in the past and in

  the future; lost income in the past; and lost income and income earning capacity in the future; non-



                                                    22
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 23 of 33




  economic damages in the past and in the future including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life; all court costs, all interest due under the applicable law including interest from the

  date of the subject incident under the General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                                       COUNT IV
                          NEGLIGENT SUPERVISION OF PERSONNEL

         66.      The Plaintiff, hereby adopts and re-alleges each and every allegation in Paragraphs

  1-20, above.

         67.      This is an action for negligence of CARNIVAL negligent supervision of shipboard

  crewmembers.

         68.      DUTIES OWED BY THE DEFENDANT. CARNIVAL owes a “duty to exercise

  reasonable care for the safety of its passengers,” including B.R. See Hall v. Royal Caribbean Cruises,

  Limited, 2004 WL 1621209 (Fla. 3d DCA 2004). The Defendant also owes a “duty to exercise

  reasonable care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc., 1991 WL

  329584 (S.D. Fla. 1991). The cruise line is directly negligent for failing to supervise its shipboard

  crew members.

         69.      CARNIVAL owes a duty as a common carrier to its passengers to supervise its crew

  members to ensure CARNIVAL’s crew members are properly warning passengers of dangers

  known to CARNIVAL where CARNIVAL invite or reasonably expect passengers to go.

  CARNIVAL owes a duty of reasonable care under the circumstances. The circumstances are as

  follows: Carnival’s operations involve attracting crowds to a central location and controlling and

  ensuring the safety of those crowds. Deck 10 features the ship’s spas, theatre and kids camp.

  Passengers use walkways to access these and other areas of the ship. These walkways feature black

                                                     23
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 24 of 33




  tiles with a high gloss finish. The high gloss finish makes the floor shiny. Additionally, the due to

  the nature and material of the flooring, the tile floor on Deck 10 in the passenger walkways

  becomes unreasonably slippery when wet. The tile flooring walkways are also subject to significant

  passenger traffic as well as contaminants, like water, spills, and other slick substances. Passenger’s

  often walk into the interior of Deck 10 and onto the shiny black tile floor in wet bathing suits. This

  creates a slick and dangerous condition. If not monitored and maintained on a regular basis, these

  areas can accumulate slick conditions, which make the floor slippery. Additionally, because the

  floor is slippery when cleaners put water on the floor to clean them, it is critical that these areas be

  blocked off, fans need to used to dry the floor from people walking over it and warning signs need

  to be posted otherwise passengers will and have been injured. This is an ongoing, continuous

  problem of which CARNIVAL is well-aware. For these reasons, CARNIVAL’s duty of care

  includes supervising its crew members to ensure that passengers are properly warned about the

  dangerous conditions on board the Carnival Splendor, including the tile flooring where B.R. was

  injured on March 11, 2018.

         70.      CARNIVAL, at all relevant times, was also under a legal duty to comply with

  mandatory international vessel safety regulations that are promulgated by the International

  Maritime Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified

  international Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1

  “safe escape routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe

  condition clear of obstacles.”) CARNIVAL’s walkways are escape routes that CARNIVAL knew

  or should have known it must maintain in a safe, clear, clean and secure condition.

         71.      CARNIVAL had actual notice of the dangerous condition; and/or had constructive

  notice of the dangerous condition.



                                                    24
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 25 of 33




         72.     CARNIVAL knew or should have known about the dangerous condition from prior

  similar incidents. CARNIVAL documents incidents in various ways which may include prior

  shipboard safety meetings; work orders; prior repairs; logs or databases of prior similar incidents;

  prior complaints made to guest services throughout its fleet; safety testing and/or inspections

  testing.

         73.     CARNIVAL, at all relevant times, knew or should have known of industry safety

  standards applicable to maintaining safe walkways. Prominent safety organizations such as the

  International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the

  American Society for Testing and Materials (ASTM) International has led to the formulation and

  promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         74.     CARNIVAL knew or should have known of the dangerous condition because

  CARNIVAL has written policies and procedures to prevent slips, trips and falls. CARNIVAL has

  also quick clean stations all over the Carnival Splendor for crewmembers to clean and dry wet

  surfaces.

         75.     CARNIVAL knew or should have known of the dangerous condition because of

  the size of the puddle.

         76.     CARNIVAL knew or should have known about the dangerous condition because it

  is an on-going repetitive problem




                                                  25
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 26 of 33




         77.      CARNIVAL should have become aware of the crew member(s) failure to properly

  warn passengers about the dangerous conditions on board the Carnival Splendor, the tile flooring

  where B.R. was injured on March 11, 2018.

         78.      CARNIVAL BREACHED ITS DUTY: CARNIVAL breached its duty of care

  owed to B.R. and was negligent by failing to reasonably supervise its crewmembers to ensure that

  the crew members are warning passengers about the dangerous conditions on board the Carnival

  Splendor, the tile flooring where B.R. was injured on March 11, 2018. CARNIVAL also failed to

  comply with comply with applicable industry standards, statutes, and/or regulations which invokes

  the Pennsylvania Rule and shifts the burden of proof to the Defendant in the proof of negligence

  or proof of the absence of negligence. CARNIVAL’s violation of applicable and mandatory safety

  regulations and standards constitutes negligence per se.

         79.      PROXIMATE CAUSE: CARNIVAL’s failure to properly supervise CARNIVAL

  crew members proximately caused B.R.’s injuries.             Had CARNIVAL properly supervised

  CARNIVAL’s crew members to warn passengers about the dangerous conditions on board the

  Carnival Splendor, including the tile flooring where B.R. was injured on March 11, 2018, the

  crewmember would have warned B.R. of the dangerous condition and B.R. would have been aware

  of the dangerous condition. B.R. therefore would have never been injured on board the Carnival

  Splendor on March 11, 2018.

         80.      DAMAGES: CARNIVAL’s negligence proximately caused permanent injuries and

  damages to B.R. in the past and in the future. Those injuries and damages include but are not limited

  to economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; lost income in the past;

  and lost income and income earning capacity in the future. Those injuries and damages also include



                                                    26
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 27 of 33




  but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life. The losses are either permanent or continuing. B.R. has suffered these losses in

  the past and will continue to suffer them in the future.

         WHEREFORE, NATALIE REEDER, as mother and natural guardian of B.R., a minor,

  demands Judgment against CARNVIAL for damages recoverable under the general maritime law and

  state law including but not limited to economic damages including medical, psychological, and other

  related expenses in the past and in the future; household and other related expenses in the past and in

  the future; lost income in the past; and lost income and income earning capacity in the future; non-

  economic damages in the past and in the future including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life; all court costs, all interest due under the applicable law including interest from the

  date of the subject incident under the General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.

                                COUNT V
       NEGLIGENT DESIGN, CONSTRUCTION AND SELECTION OF MATERIALS


         81.      The Plaintiff, hereby adopts and re-alleges each and every allegation in Paragraphs

  1-20, above.

         82.      This is an action for negligence due to CARNIVAL’s negligent design, construction

  and selection of materials.

         83.      DUTIES OWED BY CARNIVAL: CARNIVAL owes a “duty to exercise

  reasonable care for the safety of its passengers” including B.R. See Hall v. Royal Caribbean

  Cruises, Limited 2004 A.M.C. 1913, 2004 WL 1621209, 29 FLWD 1672, Case No. 3d03-2132



                                                     27
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 28 of 33




  (Fla. 3d DCA Opinion filed July 21, 2004). The Defendant also owes a “duty to exercise reasonable

  care under the circumstances.” See Harnesk v. Carnival Cruise Lines, Inc, 1992 A.M.C. 1472,

  1991 WL 329584 (S.D. Fla. 1991). The cruise line is directly negligent for negligent design,

  construction and selection of materials on the Carnival Splendor.

        84.      CARNIVAL owes a duty of reasonable care under the circumstances. The

  circumstances are as follows: CARNIVAL owns and/or operates the Carnival Splendor. The

  Carnival Splendor was first put into service on July 2, 2008. CARNIVAL has operated and

  maintained the ship continuously since July 2008.

        85.      CARNIVAL participated in, approved, created and/or controlled or had the right to

  control the design of the structures as well as the selection of all materials on board the Carnival

  Splendor including floors and surfaces. CARNIVAL employs architects, designers, and engineers.

  The Carnival Splendor was designed by or at the direction of CARNIVAL’s shoreside New Build

  and other shoreside departments.

        86.      The Carnival Splendor was designed by or at the direction of CARNIVAL’s

  shoreside New Build and other shoreside departments. CARNIVAL maintains shoreside

  departments that are responsible for the design, selection and construction of CARNIVAL’s ships.

  CARNIVAL also maintains shoreside departments that are responsible for changes and

  modification to the design, construction and selection of materials when CARNIVAL refit or

  modify its ships. These shoreside departments consist of naval architects, engineers, designers and

  other employees who are employed by CARNIVAL.

        87.      CARNIVAL custom built the Carnival Splendor cruise ship in a shipyard in Italy

  under the constant supervision of CARNIVAL’s onsite construction managers, designers,

  architects, and engineers. Under the contract with the shipyard, CARNIVAL not only had full



                                                  28
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 29 of 33




  access to the ship to inspect and the ability to inspect the designs used for construction, but also

  has the ability to reject and change any design or construction at the shipyard and for a period of

  time thereafter.

          88.    CARNIVAL custom built the Carnival Splendor cruise ship in partnership with

  Fincantieri Cantieri Navali, a shipyard in Italy. The Carnival Splendor was built under the constant

  supervision of CARNIVAL’s onsite construction managers, designers, architects, and

  engineers. Under the contract with the shipyard, CARNIVAL not only had full access to the ship

  to inspect and the ability to inspect the designs used for construction, but also has the ability to

  reject and change any design or construction at the shipyard and for a period of time thereafter.

  CARNIVAL holds the ultimate control under their contract with the yard, if an item or design is

  rejected or at issue and not resolved, CARNIVAL can withhold payment. That includes the

  materials used in the all floors or surfaces on Deck 10 onboard the Carnival Splendor which caused

  this incident and these injuries.

          89.    CARNIVAL, at all relevant times, was also under a legal duty to comply with

  mandatory international vessel safety regulations that are promulgated by the International

  Maritime Organization (IMO) under authority expressly conferred by the U.S. Senate-ratified

  international Safety of Life at Sea (SOLAS) treaty, including Part C, Regulation 13, subpart 1.1

  “safe escape routes shall be provided.”); subpart 1.2 (“escape routes shall be maintained in a safe

  condition clear of obstacles.”) CARNIVAL’s walkways are escape routes that CARNIVAL knew

  or should have known it must maintain in a safe, clear, clean and secure condition.

          90.    CARNIVAL chose to create, design, and construct all of the flooring and materials

  on board the Carnival Splendor including the tile flooring where B.R. was injured on March 11,

  2018.



                                                  29
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 30 of 33




         91.     CARNIVAL selected and/or approved of all materials on board the Carnival

  Splendor including the tile flooring where B.R. was injured on March 11, 2018.

         92.     CARNIVAL should have known that the flooring that it chose to create, design, and

  construct is unreasonably dangerous.

         93.     CARNIVAL had actual notice of the dangerous condition; and/or had constructive

  notice of the dangerous condition.

         94.     CARNIVAL knew or should have known about the dangerous condition from prior

  similar incidents. CARNIVAL documents incidents in various ways which may include prior

  shipboard safety meetings; work orders; prior repairs; logs or databases of prior similar incidents;

  prior complaints made to guest services throughout its fleet; safety testing and/or inspections

  testing.

         95.     CARNIVAL, at all relevant times, knew or should have known of industry safety

  standards applicable to maintaining safe walkways. Prominent safety organizations such as the

  International Maritime Organization (IMO), the U.S. Coast Guard, the U.S. Access Board, and the

  American Society for Testing and Materials (ASTM) International has led to the formulation and

  promulgation of stair and walkway safety standards and guidelines which apply to the marine

  environment. See, e.g., IMO, MSC Circular 735 (24 June 1996); U.S. Access Board, Draft Passenger

  Vessel Accessibility Guidelines (2000-present) and ADA Accessibility Guidelines; 46 CFR §§72.05-

  20(n), 116.438(h); ASTM F-1166-07; Life Safety Code; and Safety of Life at Sea SOLAS) Treaty.

         96.     CARNIVAL knew or should have known of the dangerous condition because

  CARNIVAL has written policies and procedures to prevent slips, trips and falls. CARNIVAL has

  also quick clean stations all over the Carnival Splendor for crewmembers to clean and dry wet

  surfaces.



                                                  30
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 31 of 33




          97.    CARNIVAL knew or should have known of the dangerous condition because of

  the size of the puddle.

          98.    CARNIVAL knew or should have known about the dangerous condition because it

  is an on-going repetitive problem.

          99.    Because CARNIVAL had the ultimate control over the design, construction and

  selection of materials for its ships, CARNIVAL could refuse to approve the design, construction

  and selection of materials used on board the Carnival Splendor. CARNIVAL knew or should have

  known about the dangerousness of the door the flooring where B.R. was injured on March 11,

  2018.

          100.   CARNIVAL knew or should have known about the dangerous condition on board

  the Carnival Splendor since the floors were installed and/or any changes or modifications.

          101.   CARNIVAL BREACHED ITS DUTY: CARNIVAL breached its duty of care

  owed to B.R. and was negligent by failing to design, construct, select, approve and/or reject the

  flooring where B.R. was injured on March 11, 2018. CARNIVAL failed to design, construct,

  select, approve and/or reject materials that complied with industry standards. The design and/or

  materials CARNIVAL selected and used for the flooring on board the Carnival Splendor is

  unreasonably dangerous. CARNIVAL also failed to comply with comply with applicable industry

  standards, statutes, and/or regulations which invokes the Pennsylvania Rule and shifts the burden

  of proof to the Defendant in the proof of negligence or proof of the absence of negligence.

  CARNIVAL’s violation of applicable and mandatory safety regulations and standards constitutes

  negligence per se.

          102.   PROXIMATE CAUSE: CARNIVAL’s negligent design, construct and select

  materials proximately caused B.R.’s injuries. Had CARNIVAL properly designed, constructed



                                                 31
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 32 of 33




  and selected the materials B.R. would have never been injured on board the Carnival Splendor on

  March 11, 2018.

         103.     DAMAGES: CARNIVAL’s negligence proximately caused permanent injuries and

  damages to B.R. in the past and in the future. Those injuries and damages include but are not limited

  to economic damages including medical, psychological, and other related expenses in the past and in

  the future; household and other related expenses in the past and in the future; lost income in the past;

  and lost income and income earning capacity in the future. Those injuries and damages also include

  but are not limited to non-economic damages including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life. The losses are either permanent or continuing. B.R. has suffered these losses in

  the past and will continue to suffer them in the future.

         WHEREFORE, NATALIE REEDER, as mother and natural guardian of B.R., a minor,

  demands Judgment against CARNVIAL for damages recoverable under the general maritime law and

  state law including but not limited to economic damages including medical, psychological, and other

  related expenses in the past and in the future; household and other related expenses in the past and in

  the future; lost income in the past; and lost income and income earning capacity in the future; non-

  economic damages in the past and in the future including pain, suffering, disability, physical

  impairment, scarring, disfigurement, mental anguish, inconvenience, and loss of capacity for the

  enjoyment of life; all court costs, all interest due under the applicable law including interest from the

  date of the subject incident under the General Maritime Law, and any and all other damages which

  the Court deems just or appropriate.



                                                  By:      s/ John H. Hickey, Esq.
                                                          JOHN H. HICKEY, ESQ. (FBN 305081)

                                                     32
Case 1:20-cv-24367-JLK Document 1 Entered on FLSD Docket 10/23/2020 Page 33 of 33




                                            hickey@hickeylawfirm.com
                                            federalcourtfilings@hickeylawfirm.com
                                            LISA C. GOODMAN, ESQ. (FBN118698)
                                            lgoodman@hickeylawfirm.com
                                            HICKEY LAW FIRM, P.A.
                                            1401 Brickell Avenue, Ste. 510
                                            Miami, Florida 33131-3504
                                            Telephone: (305) 371-8000
                                            Facsimile: (305) 371-3542
                                            Attorney for the Plaintiff




                                       33
